Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed January 24, 2020.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. United States Patent Application Publication No.  2015/0100391 in view of Ramesh Babu United States Patent Application Publication No.  2015/0193709.


at least one computing device [embodied as a system (pp 0041)]; and
at least one application executable on the at least one computing device, wherein, when executed, the at least one application causes the at least one computing device to at least [visualization module (pp 0040)]:
generate enterprise profile data for an enterprise IT organization, the enterprise profile data comprising at least a plurality of operational goals and a current topology of the enterprise IT organization [obtain inputs (pp 0023-0024; 0028)];
determine a proposed IT topology for the enterprise IT organization based on the current IT topology and the plurality of operational goals [predict outcome (pp 0017, 0039)];
generate a user interface including a listing of enterprise characteristics and a listing of solution elements, the user interface including a plurality of selectable components that correspond to the enterprise characteristics and the solution elements [visualization module (pp 0016, 0038-0041); operational constraints (pp 0028)];
automatically populate selectable components of the plurality of selectable components that correspond to the plurality of operational goals, the current IT topology, and the proposed IT topology [outcome graph (pp 0029); produce action plan that specifies target levels (pp 0032)]; and
transmit the user interface to a client device [visualization module (pp 0040)].  
Dasgupta does not explicitly teach IT topology.  However, in analogous art, Ramesh Babu teaches IT topology [IT sourcing (pp 0063); IT service tower (pp 099-0101)].


As per claim 2, Dasgupta in view of Ramesh Babu teaches system of claim 1, wherein, when executed, the at least one application causes the at least one computing device to at least: identify a deselection of a particular selectable component of the plurality of selectable components on the user interface; and modify the user interface to adjust one or more selections of a remaining portion of the plurality of selectable components based on the deselection [Dasgupta: inputs entered by a user are added or deleted (pp 0036, Figure 3, Figure 5)].  

As per claim 3, Dasgupta in view of Ramesh Babu teaches the system of claim 1, wherein, when executed, the at least one application causes the at least one computing device to at least: receive a plurality of user inputs from one or more other user interfaces rendered on the client device, the enterprise profile data being generated based on the plurality of user inputs [Dasgupta: inputs includes constraints and delivery outcomes (pp 0028, 0035-0036)].  

As per claim 4, Dasgupta in view of Ramesh Babu teaches e system of claim 3, wherein the one or more other user interfaces include a plurality of visual models associated with an IT solutions provider [Dasgupta: multi period action plan (pp 0032, 0034-0035)].  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the operational goals of Dasgupta with IT topology of Ramesh Babu.  A person of ordinary skill in the art would have been motivated to do this to effectively manage IT sourcing.

As per claim 6, Dasgupta in view of Ramesh Babu he system of claim 5, wherein, when executed, the at least one application causes the at least one computing device to at least: generate a summary of the services and the products related to the proposed IT topology, the summary including a plurality of selectable links corresponding to the services and the products, and wherein a user is redirected to a detail page corresponding to a respective service or a respective product in response to a selection of a given selectable link of the plurality of selectable links [Ramesh Babu: IT tower project is linked with GSA (pp 0092, 0100-0102)].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the operational goals of Dasgupta with IT topology of Ramesh Babu.  A person of ordinary skill in the art would have been motivated to do this to effectively manage IT sourcing.



	Claims 8-20 are rejected under the same rationale as claims 1-7 as they do not further limit or define over the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457